                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

ROBERT HATHORN, JR.                                                                 PLAINTIFF

V.                                                   CIVIL ACTION NO. 1:17-CV-215-SA-DAS

THE KANSAS CITY SOUTHERN
RAILWAY COMPANY, INC.,
JOHN WRIGHT, and STUART EVEN GRIFFIN                                             DEFENDANTS

                                              ORDER

       Robert Hathorn Jr. originally filed his Complaint [2] in the Circuit Court of Winston

County, Mississippi on November 28, 2017. Defendant Kansas City Southern Railway Company,

Inc. removed the case to this Court on December 22, 2017. On January 10, 2018, Defendant Griffin

filed a Motion to Dismiss [9], or Alternative Motion for Summary Judgment. This Court granted

Griffin’s Motion [9] and dismissed Counts 2, 3, and 6 of the Plaintiff’s Complaint with prejudice.

       Now before the Court is the Defendants’, Kansas City Southern Railway Company. Inc.,

and John Wright, Motion for Summary Judgment [26] seeking dismissal of all of

the Plaintiff's remaining claims with prejudice. On August 28, 2018, the Plaintiff made known to

the Court that the Plaintiff confesses the Defendants’ Motion [26] and that the Plaintiff has no

objection to the dismissal of this matter with prejudice.

       With no counts remaining against any of the Defendants named in this case, the

Defendants’ Motion for Summary Judgment [26] is GRANTED as confessed and the Court hereby

orders this case DISMISSED with PREJUDICE. This CASE is CLOSED.



       So ORDERED, on this the 23rd day of October, 2018.

                                               /s/ Sharion Aycock
                                              UNITED STATES DISTRICT COURT JUDGE
